UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 14, 2011 CHINA HGS REAL ESTATE INC. (Exact name of registrant as specified in its charter) Florida 001-34864 33-0961490 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation or organization) 6 Xinghan Road, 19th Floor, Hanzhong City Shaanxi Province, PRC 723000 (Address of principal executive offices) (86) 091 - 62622612 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01 Entry into a Material Definitive Agreement. The Company entered a residential-apartment bulk-purchase agreement (the “Agreement”) with Hanzhong Municipal Bureau of Justice (the “Purchaser”) on June 8, 2011. Pursuant to this Agreement, the Purchaser will purchase a total of 112 residential-apartment units in Tower B3 of the Company’s “Mingzhu Beiyuan” project located in downtown Hanzhong for a total price of RMB 60 million (approximately $9.2 million) (the “Bulk-purchase”). According to this Agreement, the Purchaser has agreed to pay RMB100, 000 for each apartment unit within 10 days after the date of the Agreement, and pay 50% of the total price (RMB 30 million, or approximately $4.6 million) to the Company by the end of August 2011. The Company shall complete and deliver all residential apartments under the contract within two and a half years of the date of signing the Agreement. The foregoing summary of the Bulk-purchase does not purport to be complete and is qualified in its entirety by reference to the Bulk-purchase Agreement, copy of which is attached hereto as Exhibits 10.1. Item 8.01Other Events On June 14, 2011, the Company issued a press release announcing the Bulk-purchase. A copy of the Press Release is furnished as Exhibit 99.1 hereto and is incorporated by reference herein. The description of the Press Release contained herein is qualified in its entirety by the full text of such exhibit. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit No. Description Bulk-purchase Agreement by and between the Company and Hanzhong Municipal Bureau of Justice, dated June 8, 2011. Press release of the Company issued on June 14, 2011. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA HGS REAL ESTATE, INC. (Registrant) Date: June 14, 2011 By: /s/Xiaojun Zhu Xiaojun Zhu Chief Executive Officer, Chief Financial Officer and Chairman of the Board 3
